BROWNING, J.
The petitioner, a medical doctor, seeks review of the Department of Health’s emergency order placing restrictions on the petitioner’s license to practice medicine in Florida. Given the Department’s modifications of its prior ruling in the petitioner’s case in light of Daube v. Dep’t of Health, 897 So.2d 493 (Fla. 1st DCA 2005), we conclude that the Department’s factual allegations satisfy the requirements of section 120.60(6), Florida Statutes (2004), that the order (as amended) employs the least restrictive reasonable means of protecting the public, and that the petitioner has not shown reversible error. Accordingly, we deny the petition for review. See Daube v. Dep’t of Health, 902 So.2d 269 (Fla. 1st DCA 2005).
PETITION DENIED.
KAHN, C.J.; and THOMAS, J., concur.